On Rehearing
Out of deference to the earnest insistence of appellant’s attorney, we will extend our original opinion and give further consideration to some. of the assignments of error.
Assignments 18 and 20 are grouped in argument in brief.
None of the assignments points out the page in the record where the question appears. We have to look to brief of coimsel for this information.
Under a heading in brief is: “Assignments No’s 18, 20 Record pp. 133, 159”
The question attempted to be raised by assignment number 18 does not appear on either page 133 or 159 of the record. We pretermit a review of assignment number 20.
Assignment 65
This assignment is predicated on the action of the court in overruling ap--' pellant’s motion for a mistrial. No exceptions were reserved to the ruling of the court.
Assignment 66
Appellant’s counsel interposed this objection to argument of appellee’s attorney: “I object to that argument. The bank is not a party to this suit and the statement the bank didn’t care how they debauched his character.”
This is such a fragmentary and indefinite reference it can hardly be said that our review is invited. However, on the basis of the proof, we are not authorized to hold .that counsel exceeded his legal right to make this statement.
Assignment 67
The objection here is in this form:
“Mr. Lusk: We object to that argument that his credit has been injured.”
We assume that reference is here made to the plaintiff, although this is not made certain by the objection. In any event, as applied to the plaintiff, the fair inference from the evidence' permitted the appellee’s counsel to make the' statement.
Assignment 68
The objection appears in this form:
“Mr. Lusk: If the Court please, I object to that as a conclusion that nothing is undisputed in this case.”
If counsel was referring to the evidence in its entirety, perhaps this was an extravagant assertion.
It has been held by our courts that when an attorney makes a statement in argument of a prejudicial nature, as a fact, when the proof does not sustain the statement, the appellate courts will ch;arge reversible error, provided in the opinion of the court the apposing party was injured thereby.
The jury, of course, heard the testimony. It was in a position to evaluate the accuracy of such an assertion.
We do not think that injury to the substantial rights of the appellant appears. Supreme Court Rule 45.
Assignment 69
This assignment is predicated on this objection;
*51“Mr. Lusk: If the Court please, I object to counsellor instructing the Jury that the law in Alabama is you cannot sue another non-resident in Alabama in attachment without making affidavit and that the nonresident of Alabama cannot be sued unless there is not sufficient property in the state of the non-resident to be sued.
“The Court: Overruled.
“Mr. Lusk: Except.”
We will not pass on the accuracy of this statement as a legal proposition. It is somewhat involved. The law in this respect was correctly given by the trial judge in his oral charge. The jury must look to the court and not the attorneys for the law of the case. Dixie Stage Lines v. Anderson, 222 Ala. 673, 134 So. 23.
Assignments 70 and 71
These assignments are grouped in argument. Appellant’s attorney did not reserve an exception to the ruling of the court incident to the insistence upon which assignment number 70 is predicated. We will pretermit a review of assignment number 71.
Assignment 72
“The Court erred in allowing plaintiff’s attorney to argue to the jury that it was undisputed in the evidence that plaintiff had property in Tennessee worth at least $8000.”
We do not find that this assignment is stressed in brief of counsel. In any event, we think that our treatment of assignment number 68, supra, is applicable here.
Assignments 74 and 75
 Assignment number 74 is based on this:
■“Mr. Lusk: The first point is I strenuously object to Your Honor’s reading Section 851, Title 7 of the Code to the Jury in discussing that section with the Jury.”
It has been held that an “objection” to the oral charge is not equivalent to an “exception.” Roberson v. State, 25 Ala. App. 270, 144 So. 371; Garrett v. State, 33 Ala.App. 168, 31 So.2d 151; Buffalow v. State, 34 Ala.App. 418, 41 So.2d 417; Horn v. State, 23 Ala.App. 273, 124 So. 125.
Be this as it may, assuming'but not deciding that the statute had no application, the right of the defendant could not have been substantially injured by the mere fact that the court read the statute. The section relates to the right of a non-resident of this State to sue out an attachment against a non-resident.
The application for rehearing is overruled.